DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The amendment filed 4/28/22 has been considered and entered.  Claims 5-19 have been added.  Claims 1-19 remain in the application.  

Newly submitted claims 5-13,18 and 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 5-13 and 18 are directed toward an apparatus whereby the apparatus as claimed can be used to practice another and materially different process other than forming a semiconductor film such as cleaning or etching.   
Claim 19 is directed toward a process different from the original process as it requires controlling water vapor to avoid aggregate with mist and the mist not evaporating in a pipe of conveyor.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-13,18 and 19 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Hence, claims 1-4 and 14-17 remain in the application for prosecution thereof.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa.
Vaartstra et al. (6,244,575) teaches a vaporization apparatus for providing a vaporized liquid precursor to a process chamber in a vapor deposition process including a micro-droplet forming device and a heated housing and a vapor flow path there between.  The vaporization zone receives micro-droplets generated from an atomizer and a heated carrier gas which carried the micro-droplets to the process chamber for film formation (abstract and Figs. 1-3).  Vaartstra et al. (6,244,575) further teaches the heated carrier gas (44) is heated by a gas heater (42) and having a flow controller (40) to bring into contact with the atomized material to form the film.  The temperature of the carrier gas is from -10C-500C and more preferably 30C-250C (col. 6, lines 14-31).  Vaartstra et al. (6,244,575) further teaches the flow rate of the heated carrier gas (44) to be able to be adjusted to more effectively vaporize the micro-droplets (col. 8, lines 44-67) as well as preventing micro-droplets from sticking to the surface of the housing (22) by controlling the flow rate of the carrier gas (44) (col. 9, lies 63-67).
  Sasaki et al. (2016/0222511) teaches an apparatus and method for forming film by a mist CVD process.  Carrier gases (2a,2b) are supplied to the atomizer (5) using flow control valves (3a,3b) to supply the carrier gas and deliver the mist to a processing chamber (7) for deposition thereon a substrate (8) (abstract and Fig. 1).  Sasaki et al. (2016/0222511) teaches the flow rate of the carrier gas to be 0.1-20L/min [0038].  Sasaki et al. (2016/0222511) teaches heating the mist from 120C-600C [0039].  
Vaartstra et al. (6,244,575) fails to teach the carrier gas flow rate while Sasaki et al. (2016/0222511) fails to teach the carrier gas flow temperature.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Vaartstra et al. (6,244,575) process to include the claimed carrier gas flow rate as evidenced by Sasaki et al. (2016/0222511) or to have modified Sasaki et al. (2016/0222511) process to include heating the carrier gas as evidenced by Vaartstra et al. (6,244,575) with the expectation of producing the desired coating.
It is noted that the claimed formulas 7<T+Q<67; 17<T+Q<57 and 27<T+Q<47 would be met by the disclosed carrier gas temperature (T) and flow rate (Q) for example T= 30 (lowest of preferred temperature) and .01L/min (lowest flow rate) = 30.01.
It has been well settled that overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of carrier gas temperature and/or flow rates that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding claim 14, Vaartstra et al. (6,244,575) teaches heating mist by heating the carrier gas at a temperature of the carrier gas is from -10C-500C and more preferably 30C-250C (col. 6, lines 14-31).  Sasaki et al. (2016/0222511) teaches heating the mist from 120C-600C [0039].
Regarding claim 17, Sasaki et al. (2016/0222511) teaches the flow rate of the carrier gas to be 0.1-20L/min [0038].  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa further in combination with CN 1958623.
Features detailed above concerning the teachings of Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa.
Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa fail to teach controlling carrier gas temperature by controlling the room temperature.
CN 1958623 teaches a spraying/atomizing process whereby the carrier gas temperature is controlled around room temperature, i.e. where it is located (pg. 2, second paragraph).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) process to keep the carrier gas at room temperature being located a that temperature as evidenced by CN 1958623 with the expectation of maintaining the carrier gas at the desired temperature.
The Examiner takes the position that regardless of how and where the carrier gas is heated is unpatentable absent a showing of criticality thereof and hence the reference meets the claimed limitation as it teaches heating the carrier gas to room temperature 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa further in combination with Yagyu et al. (2018/0287169).
Features detailed above concerning the teachings of Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa.
Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) or vice versa fail to teach the claimed precursor material being dissolved in the claimed acids.
Yagyu et al. (2018/0287169) teaches a similar mist CVD process whereby the metal oxide film is formed using one of the claimed metals including one of the claimed acids [0039]-[0048].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Vaartstra et al. (6,244,575) in combination with Sasaki et al. (2016/0222511) process utilize the metal precursors and acids claimed as evidenced by Yagyu et al. (2018/0287169) with the expectation of maintaining the oxide film of better quality.  

Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.

Applicant argued the references are not combineable as one deals with microdroplets carried by carrier gas while the other teaches a mist carried by carrier gases.
The Examiner agrees in part.  While the Examiner acknowledges the slight difference between the mist/microdroplets” that are being conveyed by the carrier gases, the Examiner takes the position that these process are similar as mist and microdroplets are interchangeable and one skilled in the art would indeed have been suggested that the flow rates and temperature of carrier gases in each process would be suggestive to be applicable in each process as the carrier gas is utilized to convey the mist and microdroplets to the substrate and while the carrier gas is also utilized to vaporize the microdroplet further, it does not take away from the fact that the carrier gas is utilized in both processes to delivery the mis/microdroplet to the substrate in the coating area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715